            Case 2:19-cv-01448-DWA Document 16 Filed 11/05/20 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TAMMY MARIE POVLIK,                                             )
                                                                )
                   Plaintiff,                                   )
                                                                )
        -vs-                                                    )          Civil Action No. 19-1448
                                                                )
ANDREW M. SAUL,                                                 )
COMMISSIONER OF SOCIAL                                          )
SECURITY,                                                       )
                                                                )
           Defendant.                                           )

AMBROSE, Senior District Judge.

                                            OPINION AND ORDER


                                                     Synopsis

           Plaintiff Tammie Marie Povlik (“Povlik”) seeks judicial review of the Social

Security Administration’s denial of her claim for Supplemental Security Income (“SSI”).

She alleges a disability onset date of August 27, 2016. (R. 15)1 The ALJ denied her

claim following two hearings. At the first hearing, Povlik was unrepresented. She

requested more time to find an attorney and secure her medical records. (R. 34-44)

During the second hearing, Povlik appeared with counsel, and she and a vocational

expert (“VE”) testified. The ALJ denied benefits. Povlik then appealed. Before the Court

are the parties’ cross-motions for summary judgment. See ECF Docket Nos. 12 and 14.

For the reasons below, the ALJ’s decision is affirmed.

                                                      Opinion

       1. Standard of Review


1
    Povlik’s previous application for benefits was denied on August 26, 2016. (R. 77-96.)

                                                           1
        Case 2:19-cv-01448-DWA Document 16 Filed 11/05/20 Page 2 of 10




   Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g) and 1383(c)(3)(7). Section 405(g) permits a district court

to review the transcripts and records on which a determination of the Commissioner is

based, and the court will review the record as a whole. See 5 U.S.C. § 706. When

reviewing a decision, the district court’s role is limited to determining whether the record

contains substantial evidence to support an ALJ’s findings of fact. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at 390, 91 S. Ct. 1420.

A district court cannot conduct a de novo review of the Commissioner’s decision, or re-

weigh the evidence; the court can only judge the propriety of the decision with reference

to the grounds invoked by the Commissioner when the decision was rendered. Palmer

v. Apfel, 995 F. Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery Corp., 332 U.S. 194,

196-7, 67 S. Ct. 1575, 91 L.Ed. 1995 (1947). Otherwise stated, “I may not weigh the



                                               2
        Case 2:19-cv-01448-DWA Document 16 Filed 11/05/20 Page 3 of 10




evidence or substitute my own conclusion for that of the ALJ. I must defer to the ALJ’s

evaluation of evidence, assessment of the credibility of witnesses, and reconciliation of

conflicting expert opinions. If the ALJ’s findings of fact are supported by substantial

evidence, I am bound by those findings, even if I would have decided the factual inquiry

differently.” Brunson v. Astrue, 2011 WL 2036692, 2011 U.S. Dist. LEXIS 55457 (E.D.

Pa. Apr. 14, 2011) (citations omitted).

       II. The ALJ’s Decision

       As stated above, the ALJ denied Povlik’s claim for benefits. At step one of the

five step analysis, the ALJ found that Povlik had not engaged in substantial gainful

activity since the alleged onset date. (R. 17) At step two, the ALJ concluded that Povlik

suffers from the following severe impairments: diabetes mellitus, diabetic neuropathy,

chronic pain syndrome, obesity, asthma, chronic obstructive pulmonary disease

(“COPD”), obstructive sleep apnea, status-post closed fracture of the talus (right ankle),

status-post left ACL reconstruction, tendonitis (peroneal and posterior tibial) (lower foot

and ankle), Charot’s joint (progressive degeneration of a joint) and status-post left

trigger thumb release, depression, and anxiety. (R. 17-18) At step three, the ALJ

concluded that Povlik does not have an impairment or combination of impairments that

meets or medically equals one of the listed impairments in 20 C.F.R. Part 404, Subpart

P, Appendix 1. (R. 18-20) Between steps three and four, the ALJ found that Povlik has

the residual functional capacity (“RFC”) to perform sedentary work with certain

limitations. (R. 20-25) At step four, the ALJ found that Povlik has no past relevant work.

(R. 25) At the fifth step of the analysis, the ALJ concluded that, considering Povlik’s age,

education, work experience, and RFC, there are jobs that exist in significant numbers in



                                             3
        Case 2:19-cv-01448-DWA Document 16 Filed 11/05/20 Page 4 of 10




the national economy that she can perform. (R. 25-26) As such, the ALJ concluded that

Povlik was not under a disability during the relevant period. (R. 26)

       III. Discussion

   (1) Severe Impairments

   Povlik faults the ALJ for failing to consider urinary incontinence and urinary urgency

as severe impairments at step two of the sequential analysis. Povlik contends that the

ALJ erred “by failing to explain why Dr. Katherine Bender’s assessment of urinary

incontinence with urinary urgency was not adopted or rejected.” ECF No. 13, p. 3, citing

20 C.F.R. §§ 404.1529c(b) and 416.929c(b). After careful consideration, I find no error.

Dr. Bender’s reference to urinary incontinence and urinary urgency was made in the

context of a medical record. It is not an opinion. (R. 676-678) Further, Dr. Bender does

not diagnose urinary incontinence or urinary urgency. Rather, she recorded Povlik’s

complaints of the same, performed a urinalysis, and indicated that Povlik would be

contacted with any “abnormal results.” (R. 678) The assessment that Dr. Bender

performed on April 24, 2019 denotes assessments of chronic back pain, depression

with anxiety and tear of the medial meniscus of the left knee. (R. 1175) There is no

indication that she assessed urinary issues. Nor does Povlik present any evidence of

functional limitations related to urinary issues.

   Even assuming Povlik’s position is correct, any deficiency on the ALJ’s analysis is

not fatal. Any error was harmless because the ALJ found in Povlik’s favor at step two.

See Salles v. Commissioner of Soc. Sec., 229 Fed. Appx. 140, 145 n. 2 (3d Cir. 2007)

(“[b]ecause the ALJ found in Salle’s favor at Step Two, even if he had erroneously

concluded that some of her other impairments were non-severe, any error was



                                              4
          Case 2:19-cv-01448-DWA Document 16 Filed 11/05/20 Page 5 of 10




harmless.”), citing, Rutherford v. Barnhart, 399 F.3d 546, 553 (3d Cir. 2005). Thus, I find

no error.

    (2) Listings

    Povlik also challenges the ALJ’s findings at step three of the analysis. “[T]he Listings

operate as a regulatory device used to streamline the decision-making process by

identifying claimants whose impairments are so severe that they may be presumed to

be disabled.” Harold v. Berryhill, Civ. No. 18-09-E, 2019 WL 1359244, at * 1 n. 1 (W.D.

Pa. March 26, 2019), citing, 20 C.F.R. 404.1525(a), 416.925(a). “Because the Listings

define impairments that would prevent a claimant from performing any gainful activity –

not just substantial gainful activity – the medical criteria contained in the Listings are set

at a higher level than the statutory standard for disability.” Harold, 2019 WL 1359244, at

*1 n. 1 (citations omitted). Consequently, to satisfy a listing at step three, a claimant

must meet all of the specified medical criteria. “An impairment that manifests only some

of those criteria, no matter how severely, does not qualify.” Sullivan v. Zebley, 493 U.S.

521, 530 (1990). Thus, a mere diagnosis is insufficient to satisfy a listing.

    Povlik contends that she satisfies the requirements of Listing 1.02A.2 This Listing

addresses the major dysfunction of a joint and is:

    [c]haracterized by gross anatomical deformity (e.g., subluxation, contracture, bony or
    fibrous ankylosis, instability) and chronic joint pain and stiffness with signs of
    limitation of motion or other abnormal motion of the affected joint(s), and findings on
    appropriate medically accepted imaging of joint space narrowing, bony destruction,
    or ankylosis of the affected joint(s). With:
    A. Involvement of one major peripheral weight-bearing joint (i.e., hip, knee, or
        ankle), resulting in inability to ambulate effectively, as defined in 1.00B2b;
        OR …

2
 Povlik does not argue that she met the requirements of Listing 1.02B – that she had a major dysfunction of a joint
characterized by gross anatomical deformity and chronic pain … with involvement of one major peripheral joint in
each upper extremity resulting in inability to perform fine and gross movements effectively. See ECF Docket No.
13, p. 19.

                                                         5
        Case 2:19-cv-01448-DWA Document 16 Filed 11/05/20 Page 6 of 10




Listing 1.02 (emphasis added). Listing 1.00B2b, in turn, defines an inability to ambulate

effectively as “an extreme limitation of the ability to walk; i.e., an impairment(s) that

interferes very seriously with the individual’s ability to independently initiate, sustain, or

complete activities. Ineffective ambulation is defined generally as having insufficient

lower extremity functioning (see 1.00J) to permit independent ambulation without the

use of a hand-held assistive device(s) that limits the functioning of both upper

extremities.” (emphasis added) Examples of ineffective ambulation under 1.00B2b,

include “the inability to walk without the use of a walker, two crutches or two canes, the

inability to walk a block at a reasonable pace on rough or uneven surfaces, the inability

to use standard public transportation, the inability to carry out routine ambulatory

activities, such as shopping and banking, and the inability to climb a few steps at a

reasonable pace with the use of a single hand rail.” Listing 1.00B2b also defines the

“inability to perform fine and gross movements effectively” as “an extreme loss of

function of both upper extremities.” (emphasis added). Such examples include, the

inability to prepare a simple meal and feed oneself, the inability to take care of personal

hygiene, the inability to sort and handle paper, and the inability to place files in a file

cabinet at or above waist height. Listing 1.00B2b.

       Povlik has not pointed to any evidence showing that she satisfies these criteria.

She bears the burden in this regard. Sullivan, 493 U.S. at 531. Povlik might require the

use of a cane which satisfies Listing 1.00J, but that, alone, does not meet the definition

set forth in 1.00B2b of an inability to ambulate ineffectively, because the use of the cane

does not limit the functioning of both of her upper extremities. See Pearson v. Saul, Civ.

No. , 2020 WL 1248199, at * 8 (D. Del. March 16, 2020) (“the Regulations state that the



                                               6
        Case 2:19-cv-01448-DWA Document 16 Filed 11/05/20 Page 7 of 10




inability to walk without the use of a walker or crutches or two canes constitutes an

inability to ambulate effectively, Id. at 1.00(B)(2)(b)(2); the use of one cane to walk is not

sufficient.”), citing, Jones v. Berryhill, 691 Fed. App’x. 252, 255 (4th Cir. 2017); Bullock v.

Comm’r. of Soc. Sec., 277 Fed. App’x. 325, 328 (5th Cir. 2007); McCleave v. Colvin,

2014 WL 4060030, at *9 (M.D. Pa. Aug. 15, 2014). The use of a cane, an antalgic gait,

and a painful limp are insufficient. Mckeon v. Comm’r. of Soc. Sec., Civ. No. 18-12739,

2019 WL 3887553, at * 4 (D.N.J. Aug. 19, 2019).

   Thus, the ALJ’s conclusion that Povlik does not have objective findings of the

necessary severity to meet or medically equal Listing 1.02 is supported by substantial

evidence of record. (R. 18)

   (3) Medical Opinions

   Although somewhat difficult to discern, Povlik seems to object to the weight the ALJ

afforded certain of the medical opinions. Because Povlik applied for benefits after March

27, 2017, the “treating source rule” no longer applies. In other words, the ALJ does not

have to give “specific evidentiary weight, including controlling weight, to any medical

opinion.” 20 C.F.R. § 416.920c(a). “Supportability,” and “consistency,” are the most

important factors in evaluating medical opinions , together with the frequency and length

of treatment, and the specialization a medical source may have. 20 C.F.R. §

416.920c(c).

   To the extent that Povlik contends that the ALJ erred in disregarding “the treating

physician opinion of Dr. Katherine Bender in diagnosing Plaintiff with urinary

incontinence with urinary urgency,” I reject her contentions. As stated above, Dr. Bender

did not issue a medical opinion in which she diagnosed Povlik with any such condition



                                              7
          Case 2:19-cv-01448-DWA Document 16 Filed 11/05/20 Page 8 of 10




or articulate any functional limitations arising therefrom. Povlik conflates a medical note

or treatment note with an opinion.3

    Povlik also questions why the ALJ rejected Dr. Rabinovich’s findings that she has an

impaired gait, can only ambulate eight steps without a cane, cannot balance, cannot

squat 50% because of ankle pain, and has an antalgic and painful gait. See ECF

Docket No. 13, p. 23. Contrary to Povlik’s suggestions, the ALJ found Dr. Rabinovich’s

assessment to be supported by the medical record and “partially persuasive.” (R. 24)

The RFC reflects Rabinovich’s conclusion that Povlik can sit up to six hours in an eight-

hour workday and can stand up to two hours. (R. 24, 618) Indeed, the RFC requires that

Povlik “must have the ability to use a cane occasionally for ambulation.” (R. 20) The ALJ

also accommodated ankle pain by crafting an RFC which provides “sit / stand”

alternatives and which precludes her from operating foot controls with her right or left

foot. (R. 20) In terms of balance and squatting, the ALJ also considered Dr. Fox’s

opinion. Dr. Fox concluded that Povlik could occasionally balance. (R. 24) Dr. Fox also

explained that x-rays of Povlik’s right ankle were normal, showing that it has healed and

that her pain is expected to improve with time. Fox concluded that the need for a cane is

not well-supported by the medical evidence. (R. 108-109) The ALJ found this portion of

Fox’s opinion “more persuasive.” (R. 25)4 Consequently, Povlik has not convinced me

that the ALJ erred in assessing the medical opinions of record.

    (4) Residual Functional Capacity




3
  Povlik also references “opinions” by Dr. Navalgund and Dr. Olegario. (ECF No. 13, p. 25-26) Again, these are not
“opinions” these are medical records and / or treatment notes. See 20 C.F.R. § 416.920b(c).
4
  The ALJ determined that Fox did not adequately account for Povlik’s respiratory condition and accordingly limited
her exposure to environmental irritants. (R. 25)

                                                        8
        Case 2:19-cv-01448-DWA Document 16 Filed 11/05/20 Page 9 of 10




   Finally, Povlik challenges the formulation of the RFC. According to Povlik, the RFC

is deficient because it did not account for all of her impairments and because the

hypothetical questions the ALJ posed to the VE did not refer to all of her impairments.

Her arguments are unpersuasive. As to hypertension, the ALJ explained that there was

no evidence of significant limitations relating to hypertension and Povlik fails to identify

any. The ALJ explained that he accounted for Povlik’s obesity and back pain by limiting

her to sedentary work with postural limitations and the use of a cane and the sit / stand

option. (R. 20-25) With respect to respiratory issues, the ALJ detailed Povlik’s

successful response to treatment with the CPAP machine and stated that her

examinations yielded “normal” clear lungs bilaterally without rhonchi, rales, or wheezing.

(R. 23) Even so, the ALJ fashioned the RFC so that Povlik would have access to an

oxygen machine for occasional use. (R. 20) Povlik has identified no evidence requiring

additional modifications. Because a hypothetical question must include all of a

claimant’s “credibly established limitations,” the ALJ did not err in declining to include

the hypotheticals the impairments which Povlik identifies above. See Rutherford v.

Barnhart, 399 F.3d 546, 554 (3d Cir. 2005) Consequently, I find no basis for remand.




                                              9
       Case 2:19-cv-01448-DWA Document 16 Filed 11/05/20 Page 10 of 10




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TAMMIE MARIE POVLIK                            )
         Plaintiff,                            )
                                               )
    -vs-                                       )       Civil Action No. 19-1448
                                               )
ANDREW M. SAUL,                                )
COMMISSIONER OF SOCIAL                         )
SECURITY,                                      )
                                               )
       Defendant.                              )

AMBROSE, Senior District Judge.




                                 ORDER OF COURT

       Therefore, this 5th day of November, 2020, it is hereby ORDERED that the

Plaintiff’s Motion for Summary Judgment (Docket No. 12) is DENIED and the

Defendant’s Motion for Summary Judgment (Docket No. 14) is GRANTED. It is further

ORDERED that the ALJ’s decision is AFFIRMED. This case shall be marked “Closed”

forthwith.

                                               BY THE COURT:


                                               Donetta W. Ambrose
                                               United States Senior District Judge




                                          10
